DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 25-44 allowed (renumbered as claims 1-20).
The following is an examiner’s statement of reasons for allowance: the instant application is directed to methods and a system of creating haptic feedback using ultrasound comprising: a plurality of transducers arranged to emit ultrasonic waves to create a haptic feedback point, wherein the modulation wave form having shape that produces little or no sound when the ultrasonic waves converge at the haptic feedback point. The closest prior arts, Liu et al. (Pub # US 2015/0005039 A1), Pratt et al. (Pub # US 2012/0249474 A1), and Cruz-Hernandez et al. (Pub # US 2010/0231508 A1). Liu et al. disclose a user device including a haptic feedback system configured to receive and process data captured by one or more sensors and determine contextual characteristics of the user device and a surrounding environment based on the captured data, wherein  the haptic feedback system is further configured to adjust haptic feedback effects of the user device based, at least in part, on the contextual characteristics of the user device and surrounding environment so as to provide an optimized haptic feedback effect to the user. Pratt et al. disclose a device including a haptic driver to drive a coupled actuator causing the actuator to generate a vibratory haptic effect comprising: a touch screen; a controller may calculate a proximity event based on the detected user interaction above the touch screen, and to control haptic driver operations according to the proximity event. Cruz-Hernandez et al. disclose systems and methods for using multiple actuators to realize textures comprising: a first actuator configured to receive a first haptic signal and output a first haptic effect based at least in part on the first haptic signal; a second actuator configured to receive a second haptic signal and output a second haptic effect based at least in part on the second haptic signal; and a processor configured to: determine the first haptic effect and the second haptic effect, the first and second haptic effects configured when combined to output a texture; and transmit the first haptic signal to the first actuator and transmit the second haptic signal to the second actuator. The reference either singularly or in combination fail to anticipate or render the above limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK K WANG/Primary Examiner, Art Unit 2687